     Case 2:20-cv-02383-MCE-AC Document 10 Filed 03/22/21 Page 1 of 2


 1   GARRETT L. SEUELL, S.B. No. 323175
       Email: Gseuell@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     BRUCE A. KILDAY, ESQ., SB No. 066415
 4     Email: bkilday@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
 9   Attorneys for Defendants CITY AND COUNTY OF WEST SACRAMENTO, N. OGDEN,
     FORTIER, MAHAFFEY, and A. SCHEIBER.
10
11
     RICHARD L. RICHARDSON
12    Email: richard@rrichardsonlaw.com
     SIEGEL & RICHARDSON LLP
13   436 14th Street, Suite 1060
     Oakland, CA 94612
14
     Tel: (510) 271-6720
15
     Attorneys for Plaintiff ROBBIE D. WHITE
16
17                                UNITED STATES DISTRICT COURT

18                               EASTERN DISTRICT OF CALIFORNIA

19
20   ROBBIE D. WHITE,                              ) Case No.: 2:20-cv-02383-MCE-AC
                                                   )
21                                 Plaintiff,      ) (PROPOSED) PROTECTIVE ORDER
                                                   )
22                         vs.                     )
23                                                 )
     CITY AND COUNTY OF WEST                       )
24   SACRAMENTO, a local public entity; et al.,    )
                                                   )
25
                                   Defendants.     )
26
27          Having considered the stipulation of the Parties and good cause appearing, the Court
28   hereby GRANTS the Parties’ stipulation for protective order.


                                                    -1-
                                  (Proposed) STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02383-MCE-AC Document 10 Filed 03/22/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2
     Date: _________________                          __________________________________
 3                                                    MORRISON C. ENGLAND, JR.
                                                      U.S. DISTRICT COURT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
                               (Proposed) STIPULATED PROTECTIVE ORDER
